Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 11, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  151612                                                                                             Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 151612
                                                                     COA: 319727
                                                                     Oakland CC: 2013-244985-FH
  DETRICK DORAL LANCE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 24, 2015
  judgment of the Court of Appeals is considered. We DIRECT the Oakland County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The prosecutor shall specifically address: (1) when the statute of
  limitations on the defendant’s offenses ran, and what event must have occurred to stop
  the running of the statute, where MCL 767.24(7) provides that “[a]ll other indictments
  may be found and filed within 6 years after the offense is committed[,]” giving
  consideration to the fact that the trial docket indicates that a general information was filed
  on March 1, 2013; (2) whether the defendant or the prosecutor bears the burden of proof
  in establishing the applicable statute of limitations and any alleged tolling under MCL
  767.24(8); and (3) whether the defendant was denied the effective assistance of counsel
  when counsel did not move to dismiss the charges on the basis that the information was
  not timely filed under MCL 767.24.

         The application for leave to appeal remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 11, 2015
           s1208
                                                                                Clerk